DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 11/10/21 is acknowledged. Applicant’s arguments are found persuasive. The restriction requirement is withdrawn.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 14-16, reference number “211” is stated to be both a rear side of the housing and a rear side of the sensor ring.
In paragraph 15, “220” should be “222,” and “222” should be “220”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “244” as shown in figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because, in figure 3, there is no lead line for reference number “232”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “262” has been used to designate both a ring in figure 4A and a screw in figure 4C, and reference numbers “264” and “265” both designate the outer ring. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims1-20 are objected to because of the following informalities:  
In claim 1, “surface and” should be changed to --surface, -- in line 4.
In claim 5, “is” should be changed to --being-- in line 2.
In claim 11, it is not clear if the “iron-based metallic surface,” as recited in line 2, is referring to the “iron-based transformer housing” recited in line 7 of base claim 1.
In claim 12, --and-- should be added after “element;” in line 14; and it is not clear if the “electrical wire,” as recited in the last line, is referring to the “wireline” recited in line 6.
In claim 16, “surface and” should be changed to --surface, -- in line 4; --being-- should be added after “aperture” in line 10; “is” should be changed to --being-- in line 12; and it is not clear if the “iron-based metallic surface,” as recited in line 13, is referring to the “iron-based transformer housing” recited in line 7.
In claim 17, “is” should be deleted from line 2; and “are” should be changed to --being-- in line 3.
In claim 19, there is lack of antecedent basis in the claim for “the magnetized element” in line 1; and “is” should be changed to --being-- in line 2.
In claims 2-11, 13-15, and 17-20, --,-- should be added after the “claim” numbers in line 1.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An electrical grid sensor comprising a magnetized element, at the bottom surface, adapted to magnetically fix the bottom surface to an iron-based transformer housing; and a ring extending from and integrated with the top surface, the ring sized to accommodate a universal hook end of a standard utility hot-stick tool by way of an aperture defined by the ring (claim 1).
A method of deploying a utility measuring temperature sensor, the method comprising providing the utility measuring temperature sensor comprising a magnetized element at the bottom surface, a ring extending from and integrated with the top surface; engaging a universal hook end of a standard utility hot-stick tool through an aperture defined by the ring; and  positioning the bottom surface on an iron-based metal surface and adhering the bottom surface to the iron-based metal surface via the magnetized element (claim 12).
A ring sensor comprising a magnetized ring, at the bottom surface, adapted to magnetically fix the bottom surface to an iron-based transformer housing; and a ring extending from and integrated with the top surface, the ring sized to accommodate a universal hook end of a standard utility hot-stick tool by way of an aperture defined by the ring (claim 16).

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure by disclosing a temperature sensor for transformers/power lines, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/5/22